 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                            CASE NO. 18CR3363WQH
12                         Plaintiff,                      ORDER
          vs.
13    LORETO CASTILLO-PENUELAS,
14                                   Defendant.
15   HAYES, Judge:
16         The matter before this Court is the Motion to seal United States’ Response in
17   Opposition to Defendant’s Motions to Suppress. Plaintiff United States requests that
18   the court order the Response in Opposition to Defendant’s Motions to Suppress filed
19   under seal in the record because the exhibits referenced in the motion and the exhibits
20   themselves contain sensitive Border Patrol materials covered by the Protective Order
21   issued in this matter by this Court.
22         “A party seeking to seal a judicial record ... bears the burden of overcoming [a]
23   strong presumption [in favor of public access] by meeting the compelling reasons
24   standard.” Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
25   2006) (internal citations and quotations omitted). A party seeking to seal court
26   documents can overcome the presumed right to access “only by [establishing] an
27   overriding right or interest ‘based on findings that closure is essential to preserve higher
28   values and is narrowly tailored to serve that interest.’” Oregonian Publ’g Co. v. U.S.

                                                  -1-                                  18cr3363WQH
 1   Dist Court for the Dist. of Or., 920 F.2d 1462, 1465 (9th Cir. 1990) (quoting Press-
 2   Enterprise Co. v. Superior Ct., 464 U.S. 501, 510 (1985).
 3         The Court has reviewed the Response in Opposition to Defendant’s Motions to
 4   Suppress and finds that Plaintiff United States has not limited the request to seal to
 5   information supported by compelling reasons for sealing. A substantial portion of the
 6   Memorandum addresses facts and circumstances related to the search of the vehicle and
 7   the constitutionality of the immigration checkpoint which are not appropriate for filing
 8   under seal. Even assuming that the Plaintiff United States makes a showing that the
 9   exhibits and references to exhibits are suitable for sealing, the sealing must be limited
10   to information supported by compelling reasons for sealing. The Court concludes that
11   the Application to seal the Motion to seal United States’ Response in Opposition to
12   Defendant’s Motions to Suppress is not narrowly tailored to overcome the presumption
13   in favor of public access.
14          IT IS HEREBY ORDERED that the Motion to seal United States’ Response in
15   Opposition to Defendant’s Motions to Suppress is denied. The Clerk of the Court shall
16   return the United States’ Response in Opposition to Defendant’s Motions to Suppress
17   to Counsel for Plaintiff United States; and file the Motion to seal United States’
18   Response in Opposition to Defendant’s Motions to Suppress and this order on the
19   docket in the record.
20   DATED: January 16, 2019
21
                                               WILLIAM Q. HAYES
22                                             United States District Judge
23
24
25
26
27
28


                                               -2-                                  18cr3363WQH
